Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 1 of 12   PageID #:
                                    817




                                                   TTD''
               EXHIBIT
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 2 of 12                     PageID #:
                                                       818
 Zito v. North Carolina Coastal Resources Commission, .- F 4th -- {2021)




                                                  Bernstein, Special Deputy Attorney General,
             2C21WL 3483z9r                       NORTH CAROLINA DEPARTMENT OF
          Only the Westlaw citation
                                                  ruSTICE, Raleigh, North Carolina, for
           is currently available.
                                                  Appellee. Ramona H. McGee, Siera B.
                                                  Weaver, Elizabeth R. Rasheed, SOUTFIERN
           United States Court of
                                                  ENVIRONMENTAL LAW CENTER, Chapel
          Appeals, Fourth Circuit.
                                                  Hill, North Carolina, for Amicus North Curiae.
          Michael ZIT O ; Catherine
                                                  Before GREGORY, Chief Judge, MOTZ, and
        Zito, Plaintiffs - Appellants,
                       V.
                                                  TIIACKER, Circuit Judges.
      NORTH CAROLINA COASTAL                      Opinion
       RESOURCES COMMISSION,
           Defendant - Appellee.
     North Carolina Coastal Federation,           Affirmed by published opinion. Chief       Judge
       Amicus Supporting Appellee.                Gregory wrote the opinion, in which        Judge
                                                  Motz and Judge Thacker joined.
                  No. zo-r4o8
                            I
                                                  GREGORY, Chief Judge:
             Argued: May 4, z'ozt
                                                  *1 This case asks whether a              Fifth
                            I


           Decided: August      g,2o2r            Amendment takings claim against the North
                                                  Carolina Coastal Resources Commission (the
 Appeal from the United States District Court     "Commission") is barred by State sovereign
 for the Eastern District of North Carolina, at   immunity. When the Commission denied
 Ehzabeth City. James C. Dever III, District      Plaintiffs Michael and Catherine Zito (the
 Judge. (2:19-cv-000 1 1 -D)                      "Zitos") permission to rebuild their vacation
                                                  home due to environmental regulations, the
 Attorneys and Law Firms                          Zitos brought suit in federal cour1, claiming
                                                  that the State deprived them of the value of
 ARGTIED:     J. David Breemer,       PACIFIC
                                                  their property and committed a taking under the
 LEGAL FOUNDATION,             Sacramento,
                                                  Fifth Amendment. The district cotul granted
 California, for Appellants. Ryan Y. Park,        the State's motion to dismiss for lack of subject
 NORTH CAROLINA DEPARIMENT OF                     matter jurisdiction due to the State's immunity
 ruSTICE, Raleigh, North Carolina, for            from suit in federal cout1. We affirm the district
 Appellees. ON BRIEF: Glenn E. Roper,             court's dismissal.
 North Highlands, Colorado, Erin E.
 Wilcox, PACIFIC LEGAL FOUNDATION,
 Sacramento, California, for Appellants. Joshua
 H. Stein, Attorney General, Sarah G. Boyce,                              I.
 Deputy Solicitor General, Mary Lucasse,
 Special Deputy Attorney General, Marc
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 3 of 12                        PageID #:
                                                       819
 Zito v. North Carolina Coastal Resources Commission, -- F.4th ** (202'll


 In 2008, the Zitos purchased a beachfront house      N.C. Coastal Fed'n, as Amicus Curiae in
 and lot (the "Property") in South Nags Head,         Support of Appellee at 11-12. Under CAMA,
 North Carolina. The Property is located on one       buildings with less than 5,000 square feet
 of the State's barrier islands, a system of narrow   must be set back a distance at least 60
 islands that run along the State's coast. Between    feet or 30 times the local rate of erosion,
 2008 and 2016, the Zitos used the house as           whichever is farther. i tSR N.C. Admin. Code
 a vacation home and rental property. But on          7H.0306(aX5XA). But buildings of less than
 October I0, 2016, the house caught fire and          2,000 square feet built before June 1 , 1979
 burned to the ground. Following the fire, the        fall under a grandfather provision, requiring
 Zitos sought to rebuild the house on the same        the property to be set back only 60 feet from
 lot.                                                 the line of vegetation. 15A N.C. Admin. Code
                                                      7H.030e(b).
 Given its location, the Zitos' Property is
 governed by North Carolina's Coastal Area            Though the Zitos' Property qualifies for the
 Management Act ("CAMA"). Enacted in                  grandfather provision, it fails to satisfy the 60
 1974, CAMA created the Commission to                 feet set-back limit. Based on an October 2017
 implement rules regulating land-use planning,        survey, the Property is currently set back only
 development permits, and beach management            12 feet from the vegetation line. In 2018, the
 and restoration along North Carolina's coasts.       coastline by the Property eroded at an average
 N.C. Gen. Stat. $$ 113A-103(2), -107, -110,          rate of six feet per year. The next year, the
 -t20, -I34.1i. One of CAMA's goals is "[t]o          average rate of erosion climbed to seven feet
 fe]nsure that the development or preservation        per year. According to amicus cotriae, coastal
 of the ... coastal area proceeds in a manner         erosion and rising sea levels could cause the
 consistent with the capability of the land and       Property to be underwater by 2024. Br. of N.C.
 water for development, use, or preservation          Coastal Fed'n, as Amicus Curiae in Support of
 based on ecological considerations." Id. $
                                                      Appellee at 7 .1
 113A-102(bX2).

                                                      I
 To do so, CAMA requires coastal property                   The effects ofannual erosion are offset,
 development to be set back a certain distance              to some extent, by the State's beach
 from the vegetation line-the first line of                 renourishment projects. North Carolina
 natural vegetation which marks the boundary                has carried out beach renourishment
 between the beach and more stable land.                    projects in 2010 and 2019. The 2019
 15A N.C. Admin. Code 07H .0305(a)(5),                      renourishment project appears to have
                                                            still been in progress in June 2020,but
 ,  .0306(a)(1). These set-back requirements
                                                            the record does not indicate whether
 protect property owners from coastal storms
                                                            the 2019 project is now complete or
 and encroaching waters while also preventing
                                                            whether it has affected the setback
 disturbance to the beaches and dunes that act
                                                            lines. See J.A. 55.
 as buffers for the property and environment
 further inland, See id. at .0306(a); Br. of


                                                                                                       il
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 4 of 12                                         PageID #:
                                    820
 Zito v. North Carolina Coastal Resources Commission,   *-   F.4th   *" GAnl

 *2   To enforce its set-back regulations,    CAMA               a motion to dismiss for lack of subject matter
 requires a permit for property development                     jurisdiction, claiming that the suit was barred
 that will affect "any area of environmental                    by State sovereign immunity. The district
 concern," such as the barrier islands where                     court agreed with the Commission. First, it
 the Property is located. N.C. Gen. Stat. $                      found that the Commission qualifies as an
 113A-11S(a). To acquire a minor permit-for                      arm of the State subject to the protections
 the construction of a small residential building,               of sovereign immunity. Zito v. N.C. Coastal
 such as a house2-indiuiduals must apply to                      Res. Comm'n, 449 F. Supp. 3d 567, 517-
 the local city or county; if the initial application            79 (E.D.N.C. 2020). It then relied upon this
 is denied, applicants may seek administrative                  Courl's decision in I Hutto, where we held
 review or a variance fi'om the Commission. 1d.                 that "the Eleventh Amendment bars Fifth
 $$ 113A-118(b), - r20.r, -r2r(b), -r2l.r; r5A                  Amendment taking claims against States in
 N.C. Admin. Code 07J.0201.                                     federal court where the State's coutls remain
                                                                open to adjudicate such claims." Id. at 576
 2
       Though the Zitos wished only to                          (quoting it " Hutt ov. S' C. Ret. Sys., 7 7 3 F'3 d 53 6,
       replace the house that had previously                    552 (4th Cir. 2014)). Determining that North
       been built on the lot, the Commission's                  Carolina's Constitution permits individuals to
       regulations consider the "[r]eplacement                  bring takings claims in state court, the district
       of structures damaged or destroyed                       court concluded that Plaintiffs' claims against
       by natural elements, fire or notmal                      the State were barred by sovereign imrnunity
       deterioration" to be "development                        in federal court. Id, at 580-83. The Zitos
                                                                appealed.
       fthat] requires CAMA permits." 15A
       N.C. Admin. Code 7J .0210.

 The Zitos applied for a petmit from the Town
 of Nags Head. The Town's local permit officer                                             il.
 denied the application because the Property did
 not meet CAMA's set-back requirements. The
                                                                                           A.
 Zitos then filed a petition for a variance with
 the Commission. After considering the petition                 State sovereign     immunity presents a question
 at a public hearing, the Commission issued its
                                                                of law that we review de novo. See Hullo,
 Final Agency Decision denying the variance on
                                                                173 F.3d at 542. Because sovereign immunity
 December 27,2018. When notifying the Zitos
                                                                is waivable, this Court treats it "akin to
 of the denial, the Commission also informed
                                                                an affirmative defense," meaning that the
 them of their right to appeal the decision in state
                                                                defendant bears the burden of demonstrating
 superior court.
                                                                that sovereign immunity applies. Id. at 543.
 The Zitos filed suit in federal court, arguing
 that CAMA's restrictions amounted to an                        The Zitos do not dispute that the Commission
 unconstitutional taking. The Commission filed                  is an arm of the State, such that sovereign
                                                                immunity may apply. But they argue that the
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 5 of 12                                                   PageID #:
                                                       821
 Zito v" North Carolina Coastal Resources Commission, -- F.4th ** (2021\


 Fifth Amendment's Takings Clause overcomes                                in the Fourteenth Amendment abrogated the
 State sovereign immunity.                                                 sovereign immunity of States as well.

                                                                           a
 The Eleventh Amendment states that "[t]he                                 -1
                                                                                    Plaintiffs briefly draw a comparison
 Judicial power of the United States shall not                                      to the Bankruptcy Clause, which
 be construed to extend to any suit in law or                                       the Supreme Court held to create a
 equity, commenced or prosecuted against one                                        constifutional exception to sovereign
 of the United States by Citizens of another
                                                                                    immunity. Seeli Cent. Va. Cntty. Coll.
 State, or by Citizens or Subjects of any Foreign
                                                                                    v, Katz, 546 U.S. 356, 313-18, 126
 State." U.S. Const. amend. XI. While courts-
                                                                                     s.ct. 990, 163 L.Ed.2d 945 (2006).
 including this one-fiequently refer to States'
                                                                                    But the Supreme Court has since
 immunity from suit as "Eleventh Amendment
                                                                                    declared that this exception is "limited
 immunity," see, €.5., Hutto, 773 F.3d at                                           to the Bankruptcy Clause" due to
 542, the phrase is "something of a misnomer,                                       the "singular nature" of bankruptcy
 for the sovereign immunity of the States                                           jurisdiction. Allen v. Cooper,      U.S.
 neither derives from, nor is limited by, the                                                                         -
 terms of the Eleventh Amendment.,,'i Aldenv.                                       L.Ed.2d 291 (2020). The Supreme
 Maine, 521 U.S. 706,I13, 1 19 S.Ct. 2240, 144                                      Court "view[s] bankruptcy as on a
 L.Ed.2d 636 (1999). Rather, "States' immunity                                      different plane, governed by principles
 from suit is a fundamental aspect of the                                           all its own." Id. at 1003. Its treatment of
 sovereignty which the States enjoyed before the                                    the Bankruptcy Clause and sovereign
 ratification of the Constitution, and which they                                   imm,unity is therefore "a good-for-
 retain today ... except as altered by the plan                                     one-clause-only holding." I d.
 of the fConstitutional] Convention or certain
                                                                           However, this Court adopted a different
 constitutional amendm       ents."           Id.                          reading of the Takings Clause and sovereign

  *3 The Fifth                                                             immunity in i Hutto, 773 F.3d at 540. In
                    Amendment provides that
 "private properly fshall not] be taken for                                ', Hutto, South Carolina public             employees
 public use, without just compensation." U.S.                              challenged          a    state law   amending pension
  Const. amend. V. The Zitos contend that                                  benefits and contributions for public employees
 because the Fifth Amendment's Takings Clause                              who returned to work after retirement. , 1d.
  is self-executing-guaranteeing a remedy of                               They argued that changes to the law amounted
 just compensation-it reflects a Constitutional                            to a taking because the changes ended
  structure that exempts takings claims from                               benefits and required the employees to make
 the limitations of sovereign immunity.3                                   additional contributions. Addressing sovereign
 While the Takings Clause originally applied                               immunity, the plaintiffs in , Hutto made
 only to the federal government, Plaintiffs                                the same claim the Zitos make here-
 argue that its incorporation to the States                                that "sovereign immunity never bars a
                                                                           constitutional takings claim" due to the Takings



  Wg$tLAUd     '', ';   r .:,tl.r;:r   I . ,.it;., i'ir,,:i,it,] i,; rir:'.;i i ij.Ii. ,ll;ui r,;,? '; ' ' '"
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 6 of 12                                                                                    PageID #:
                                    822
 Zito v. North Carolina Coastal Resources Commission, ---                                   F   4th   *"   (20211




 Clause's guarantee of just compensatton.                                        t   Id.
 at 551
                                                                                                  To resolve that tension, this Court compared
                                                                                                  the Takings Clause to the Due Process Clause's

 This Court disagreed. We observed that the                                                       right to a remedy for taxes collected in violation
 Supreme Court has recognized the surender of                                                     of federal law ? t Id. at 55I-52. "In a long line
 State sovereign immunity in six contexts:                                                        of cases," the Supreme Coutt "has established
                                                                                                  that due process requires a 'clear and certain'
                                                                                                  remedy for taxes collected in violation of
                 (1) when a State consents                                                       federal law" i' Reich v. Collins, 513 U.S.
                 to suit; (2) when a case                                                        106, 108-09, ll5 S.Ct. 547, r30 L.Ed.2d 454
                 is brought by the United                                                        (Igg4) (citing i 'McKesson Corp. v. Div. of
                 States or another State; (3)
                                                                                                 Alcoholic Beverages and Tbbacco, Fla. Dep't
                 when Congress abrogates                                                         of Bus. Regulation, 496 U.S. 18, 110 S.Ct.
                 sovereign         immunity
                                                                                                 2238,110 L.Ed.2 d I7 (1990) and "the long line
                 pursuant to Section 5 of the
                 Fourteenth Amendment or                                                          of    cases upon              which
                                                                                                                           McKessor depends").
                                                                                                  "fD]espite the constitutional requirement that
                 pursuant to the BankruptcY
                                                                                                  there be a remedy, the Supreme Court expressly
                 Clause; (4) when a suit is
                 brought against an entity                                                        noted          in      1r''
                                                                                                                                Reich that the
                                                                                                                                    sovereign
                 that is not an arm of the                                                        im.munity that States enjoy in federal court,
                 State; (5) when a private                                                        under the Eleventh Amendment, does generally
                 party sues a state official                                                      bar tax refund claims from being brought
                 in his official capacity to                                                      in that forum." i Hutto, 773 F.3d at                        552
                 prevent an ongoing violation                                                     (cleaned up). Nevertheless,   Reich held that  '
                 of federal law; and (6) when                                                     state courts must allow suits to recover
                 an individual sues a state                                                       taxes unlawfully collected, the "sovereign
                 offrcial in his individual                                                       immunity fthat] States traditionally enjoy in
                 capacity for ultra vires
                                                                                                  their own courts notwithstanding." Reich,
                 conduct.
                                                                                                  513 U.S. at 110, 115 S.Ct. 547. "Reasoning
                                                                                                  analogously," this Court concluded that "the
                              :                                                                   Eleventh Amendment bars Fifth Amendment
 i    Id. (citing ' 'S.C. State Ports Auth. v. Fed.                                               taking claims against States in federal courl
 Mar. Comm'n,243 F.3d 165, 176-77 (4th Cir.                                                       when the State's courts remain open to
 2001)). We declined to create an additional,
                                                                                                  adjudicate such                  claims."      Hutto,713 F.3d at
 blanket exception for the Takings Clause.
 Although "there is arguably some tension"                                                         55r.4
 between the Fifth Amendment guarantee of
 just compensation and the bar of sovereign                                                       4
                                                                                                              This Court "[did] not decide the
 immunity, "that tension is not irreconcilable."                                                              question whether a State can close its
 ,    Id.                                                                                                     doors to a takings claim or the question


     '/9liSYli1\,1i   ri.]l   l*?1   ii;i:lttiit,:t: iil;ttk:t i;. i'il: i:!i':ir't lt: rtrti;l;tl+i i.i.fi. l,.r-:r:,:'rii,r,,i:: i''1,:riir,
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 7 of 12                                                                                     PageID #:
                                    823
 Zito v. North Carolina Coastal Resources Commission,                                -- F 4th -" eA21)


           whether the Eleventh Amendment                                                      compensation at the moment a person's claim
           would ban a takings claim in federal                                                for compensation was denied in state court.
           court if the State courts were to refuse                                            But il Williamson County inadvertently laid
           to hear such a claim." Hutto, 7J3                                                   a "trap" for potential litigants. Because the
           F.3d at 551.                                                                        full faith and credit statute, 28 U.S.C. $
                                                                                               I138, requires federal courts to give preclusive
                                                                                               effect to a state couft decision, il Wlliantson
                                          B.
                                                                                               County's substantive definition of a takings
  *4     The Zitos argtte that the Supreme Court's                                             claim effectively prevented federal courts from

 ruling      ini     'Knick v. Tbwnship of Scott,                                              reviewing federal takings                        claims. Knick,I39
 u.s.                 139 s. cr. 2162, 204 L.Ed.2d-                                                                   Wllio*ton County,
                                                                                               S. Ct. at 2169.Reversing                     ]
      -, undermined
 558 (2019)                                     ,    Hutto's reasoning.                        the Supreme Court held in Knick that a
              'i                                                                               property owner is denied just compensation and
 Because            'Krirk held that plaintiffs
                                      can bring
 a takings claim in federal court, regardless                                                  has an actionable claim in federal coult "as
 of state remedies available, the Zitos believe                                                soon as a government takes his property for
 ', Knick                                                                                      public use without paying for it."                    :   Id. at2110.
           abrogated Hutto's rule applying
 sovereign immunify"in federal court if state
 courts are open to such claims.                                                               i'Knick did not address sovereign immunity,
                                                                                               as it involved a suit against a town. See
 ':
      'Knick addressed the                          substantive                                ':"
                                                                                                 Jirk, v. Richland Cnty.,538 U.S. 456,466,
 requirements of a                    takings claim: It decided                                t23 S.Ct. 1667, 155 L.Ed.2d 631 (2003)
 when the plaintiff has "suffered a violation                                                  ("fM]unicipalities, unlike States, do not enjoy
 of his Fifth Amendment rights" and is "able                                                   a constitutionally protected immunity from
 to bring a 'ripe' federal takings claim in                                                    suit."). Thus, every circuit to address ' Knick's
                              'it
 federal court."         'Knick, 139 S. Ct. at 2168.                                           effect on sovereign immunity has concluded
              'r                                                                               that'r Knick did not abrogate
 Before             Knick, the Supreme Court held                                                                             State sovereign

 in fi Willio*ton                    County that                 "if a         State           immunity  infederal court. See Williamsv. Utah

 provides an adequate procedure for seeking                                                    Dep't of Corr.,928 F.3d 1209, 1214 (1Oth Cir.
 just compensation, the property owner cannot                                                  2019) ("But ' Knick did not involve Eleventh
 claim a violation of the Just Compensation                                                    Amendment immunity, which is the basis of
  Clause until it has used the procedure and                                                   our holding in this case,"); Bay Point Props.,
 been denied just compensation."
                               Wlliamson                       il                              Inc. v. Miss. Transp. Comm'n,937 F3d 454,
 Cnty. Reg'l Planning Comm'n v. Hamilton                                                       456-57 (5th Cir. 2019) ("Nor does anything
 Bank of Johnson City, 473 U.S. I72, 195,                                                      in I Knick even suggest, let      alone require,
 105 S.Ct. 3108, 87 L.Ed.2d 126 (1985).                                                        reconsideration of longstanding sovereign
 In other words, the I Willio*ton County                                                       immunity principles protecting states from suit
                                                                                               in federal court."), cet't. denied,-U.S.
 Court believed a person to be denied just
                                                                                                                                                              -t
      Y'r'[$]'l&W   r:,r   ]i]1i1 Ji;r,1,rir{:ll j'i.i:rtii,;l ll. ll* i'!l::::iit tirit,:i:tl+i tli.i:;.   i:lti1.r,.   i.,-   -,, t.':,                          ii
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 8 of 12                     PageID #:
                                                      824
 Zito v. North Carolina Coastal Resources Commission, *' F 4th -* (2021 )


 140 S. Ct. 2566, 206 L.Ed2d 497 (2020);                 right to a remedy for taxes collected
 ", Ladd v. Marchbanks, gTl F.3d 574, 579 (6th           in violation of federal law"); id.    at

 Cir. 2020) ("[T]he Court's opinion in ' Knick           553 (quoting other circuits stating that
 says nothing about sovereign immunity."),               the "self-executing" nature of a takings
 cert. denied,      U.S.      141 S. Ct. 1390,           claim does not override sovereign
 209 L.Ed.2d - r29 (2021).-,                             immunity in federal court).
                                                    *5 Additionally,",Knick's discussion of the
 To     sidestep   this fact, the Zitos   suggest
                                                    Takings Clause does not imply any link
 that'i. ' Knick indirectly altered the sovereign   between the self-execution of the Takings
 immunity framework by recognizing the              Clause and the elimination of sovereign,
 self-executing nature of the Takings Clause        immunity. To the contrary the          Supreme
 in federal court. But the Supreme Court            Court's analysis compares the Takings Clause
 recognized the self-executing nature of the        to other constitutional rights that may be
 Takings Clause in federal court well before        subject to sovereign immunity. The Court
 '; Krirk. See Vj':Jacobs v. United States,290      wrote,
 u.s.  13, t6, 54 S.Ct. 26,78 L.Ed. r42 (1933)
 ("[S]uits [ ] based on the right to recover just
 compensation for property taken by the United               Although            ''   Jacobs
 States .... rested upon the Fifth Amendment.                concerned   a taking by     the
 Statutory recognition was not necessary.").                 Federal Government,        the
 ',
    tKrirk itself makes this point when quoting              same reasoning applies to
 1,                                                          takings by the States, The
    'Jacobs to explain that the form of a state
                                                             availability of any particular
 remedy does not qualify the substantive takings
                                                             compensation remedy, such
 claim because the claim "rest[s] upon the Fifth
                                                             as an inverse condemnation
 Amendment." "; Knick, 139 S. Ct.         at 2t70            claim under state law
 (quoting'i Jacobs,290 U.S. at16,   54   5.9.26).            cannot infringe or restrict
       '
 So'r Knickdid nothing new with respect to the               the property owner's federal
 self-executing nature of the Takings Clause in              constitutional claim-just as
 federal coutt.5                                             the existence of a state action
                                                             for battery does not bar a
 5
                                                             Fourth Amendment claim of
        This Court likewise recognized the                   excessive force.
        self-executing nature of the Takings
        Clause in r Hullo. See , 773 F.3d
        at 551-52 ("Just as the Constitution        , Knick, 139 S. Ct. at 2171. By drawing a
        guarantees the payment of just              comparison to Fourth Amendment claims of
        compensation for a taking, so too does      excessive force, the Supreme Court indicated
        the Due Process Clause provide the          that its analysis did not deal with sovereign
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 9 of 12                              PageID #:
                                                       825
 Zito v. North Carolina Coastal Resources Commission, -- F"4th -- {2021)


 immunity, which otherwise limits Fourth                Valley Pipeline, LLC v. 6.56 Acres of Land,
 Amendment suits seeking damages against                915 F.3d l9l, 213 (4th Cir. 2019) (quoting
 States.   Ultimately, the   ,   KnickCourt expressed   ,                     Kan. Ry. Co.,135 U.S.
                                                            Cherokee Nation v. S.

 its belief that il Williamson County made the          64r,659,10 S.Ct. 965,34 L.Ed. 295 (1890)).
 Takings Clause an inferior right "among the
 provisions of the Bill of Rights"; by reversing        Though North Carolina's               Constitution
 T Willio*ton                                           generally provides        a   cause of action for
                 County, the Court meant to
 "restor[e] takings claims" to equal and "full-         plaintiffs to bring takings claims, see ' Corum
 fledged status ... among the other protections         v. Univ. of N.C., 330 N.C. '761, 413
                                                        S.E.2d 276, 289 (1992), the Zitos contend
 in the Bill of Rights." ? 'Id. ut 2169-70; see
                                                        that takings claims against the Commission
 ako 7 tid. at 2177 ("Takings claims against            are governed by North Carolina General
 local govemments should be handled the same            Statutes $ 113A-123(b)-(c), which provides an
 as other claims under the Bill of Rights.").           "exclusive" procedure where invalidation of
 By treating the Takings Clause the same as             the state action is the sole remedy. Because
 other constitutional rights, the Supreme Court         invalidation does not compensate the plaintiff
 suggests that it remains subject to the same           for any temporary taking, the Zitos insist
 limitations on those other rights-including            that North Carolina coutts do not provide an
 sovereign immunity . See"i ' WItv. Mich. Dep't         adequate avenue for just compensation.
 of State Police,491U.S. 58,66,109 S.Ct. 2304,
 10s L.Ed.2d 4s (198e).                                 Section IT3A-123(b) states that any person
                                                        with a recorded interest in land affected
 Accordingly,
                   L
               'Knick did not undermine
                   Y                                    by a final order of the Commission may
 7 Hutto, where this Court held sovereign               "petition the superior court to determine
                                                        whether the petitioner is the owner of the
 immunity to bar a takings claim against a State
                                                        land in question" and "determine whether ...
 in federal court if state courts remain open to
                                                        the order constitutes the equivalent of taking
 adjudicating the claim.
                                                        without compensation." N.C. Gen. Stat. $
                                                         II3A-123(b). "Either party shall be entitled
                                                        to a jury trial on all issues of fact, and the
                             ilL                        court shall enter a judgment ,.. as to whether
                                                        the Commission order shall apply to the land
 We next consider whether North Carolina                of the petitioner." Id. "The method provided
 courts remain open to adjudicating the Zitos'          in this subsection for the determination of the
 takings claim. The parties agree that state            issue of whether such order constitutes a taking
 courts satisfy this requirement if they provide a      without compensation shall be exclusive and
 "reasonable, ceftain, and adequate" means for          such issue shall not be determined in any other
 challenging an action as a taking and obtaining        proceeding ."   Id.If   the courl has determined the
 compensation if the challenge is successful.           action to be a taking, and the State still intends
 See Oral Argument at 29:03-29:19; Mountain             to regulate the property, then the State must

                                                                                                          t]
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 10 of 12                           PageID #:
                                                       826
 Zito v. North Carolina Coastal Resources Commission, -- F.4th "- eAXl


 initiate eminent-domain proceedings "under           through    113A-123(b) that the regulation
                                                                   $
 the provisions of Chapter 146 of the General         amounted to a taking.
 Statutes," id. $ 113A-123(c), which would
 result in compensation. See N.C. Gen. Stat. $$       Even      if we assume that N.C. Gen. Stat. $
 136-103, -104, -109, -112.                           lI3A-I23(b) provides the exclusive remedy
                                                      for a takings claim brought against the
 *6 The Zitos, however, emphasize the                 Commission, North Carolina's constitutional
 outcome if the state court rules the                 guarantees would override that limitation to
 Commission's action to be a taking and               the extent it prevented the redress for a
 the State does not pursue eminent-domain             temporary taking. See Carolina Beach Fishing
 proceedings (i.e.,   if
                     the State agrees to cease        Pier Inc. v. Town of Corolina Beach, 274
 the regulatory restriction). To the Zitos, S         N.C. 362, 163 S.E.2d 363, 371 (1968) ("Ir
  l13A-123(b) would invalidate the restriction        is familiar learning that a citizen may sue
 but offer no compensation for the temporary          the State ... for taking his private propefty
 taking. In this situation, the Commission as serts   for a public purpose under the Constitution
 that the plaintiff may bring a subsequent suit       where no statute affords an adequate remedy.");
                                                      ',
 under the North Carolina Constitution to obtain         Corum,413 S.E.2d at 289, 330 N.C. 761
                                                           ''

 compensation for the temporary taking.6              ("[Iln the absence of an adequate state remedy,
                                                      one whose state constitutional rights have
 6     A, oral argument, the State represented
                                                      been abridged has a direct claim against the
                                                      State under our Constitution."); Taylor v. Wake
       that a plaintiff could file a claim for
                                                      Cnty.,258 N.C.App. 178,811 S.E.2d 648,652
       compensation for the temporary taking
                                                      (2018) ("A i Corum claim allows a plaintiff to
                                                                       '
       the same day that the state court found
       the Commission's action to be a taking.        recover compensation for a violation of a state
       Se e Oral Argument at 39 :1 2-40 :08.
                                                      constitutional right for which there is either no
                                                      common law or statutory remedy, or when the
 We    agtee with the Commission. Section             common law or statutory remedy that would be
  I13A-123(b) states that its procedure "shall
                                                      available is inaccessible to the plaintiff.").7
 be exclusive" only "for the determination of
 the issue of whether such order constitutes a
                                                      1
 taking without compensation." N.C. Gen. Stat.                  Though this right of action arises
  $ 113,4.-123(b) (emphasis added). It does not                 from a state constitutional right, North
  state that this shall be the exclusive procedure              Carolina uses the same standard for
  for determining all available remedies. Because               determining whether a taking has
 the North Carolina Constitution provides an                    occurred under both the U.S. and North
 independent cause of action for plaintiffs to                  Carolina Constitutions. See Finch
  seek damages for a takings claim, Corum,                      v. City of Durham, 325 N.C." 352,
  413 S.E.2d at 289, 330 N.C. 761, rt permits                   384 S.E.2d 8, 19 (1989) (holding
  the Zitos to pursue damages after establishing                that a rezoning did not constitute
                                                                a taking under the North Carolina

                                                                                                           d)
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 11 of 12                                       PageID #:
                                     827
 Zito v. North Carolina Coastal Resources Commission,   --   F.4th   "*   eAzU


        Constitution and that the rezoning                      and North Carolina's "long-standing emphasis
        therefore did not constitute a taking                   on ensuring redress for every constitutional
        under the U.S. Constitution "for the                    injury").
        same reasons");SGz ilfurd cnty. Dep't
                                                                 *7 In reply, the Zitos contend          that even   if
        o/' Emergency Servs. v. Seaboard
        Chent. Corp., 114 N.C.APP. l, 44I                       they can bring a takings claim for damages
        S.E.2d I7J, 183 (1994) ("We find                        after $ II3A-123(b) proceedings, the statutory
        that these tests are consistent and                     proceedings effectively create an exhaustion
        therefore analyze Seaboard's state and                  requirement forbidden by the Supreme Court
        federal constitutional [takings] claims                 in '; 'Knick. But again, the Zitos misstate
        together.").                                            the holding of i Knick. Knick prohibited
                                                                the use of state procedures as an exhaustion
 For instance, in 7 Midgen, a landowner sued
                                                                requirement for   a    takings claim in.federal court.
 the State Highway Commission for a takrng
 because its construction of a nearby highway                   See', 'Knick,139 S. Ct. at 2161. But Knick
 caused his properly to become flooded.                         did not prohibit States from establishing
                                                                procedural requirements in their own coutts.
 7 Midgett v. N.C. State Highway Comm'n,260
 N.C. 241, 132 S.E.2d 599, 602 (1963), rev'd                    Indeed, ?, ' Kni"k reaffirmed t Ruckelshaus v.
                                                                Monsanto Co.,467 U.S. 986, 1018 n.21, 104
 on other grounds bylt '&Lua Co. v. N.C. Bd.
                                                                S.Ct.2862, 81 L.Ed.2d 815 (1984), where the
 of Transp., 308 N.C. 603, 304 S.E.2d 164
                                                                Supreme Court upheld a federal statute that
 (N.C. 1983). Though North Carolina provided
                                                                "required the plaintiff to attempt to vindicate
 an "ordinarily exclusive" statutory remedy for
 the taking, the applicable condemnation statute
                                                                its ftakings] claim t I tll'ough arbitration
                                                                before proceeding [with their takings claim]
 contained a statute of limitations that "would                                                ',
 make a recovery by the plaintiff in the instant                under the Tucker Act." Knick, 139 S. Ct.
                       7Id. ut 608. Nevertheless,
                                                                at 2113. This requirement was permissible
 case impossible."
                                                                because Congress "is free to require plaintiffs
 the North Carolina Supreme Court held that
 the plaintiffs taking claim could be maintained
                                                                to exhaust administrative remedies before
                                                                bringing constitutional claims" in federal court.
 under the State Constitution. I td. The Court                  ', Id.;          't Ladd, g7I F.3d at 579
                                                                            see also
 explained that the State Constitution's promise
 of just compensation for a taking is not                       ("In reaffirming ['i Ruckelshaus], the Court
 "susceptible of impairment by legislation," and                notes that Congress can, as a condition of
 where "no statute affords an adequate remedy                   its waiver of sovereign immunity in the
 under a parlicular fact situation, the common                  Tucker Act, require takings plaintiffs to exhaust
 law will furnish the appropriate action for                    administrative remedies before proceeding to
                                            T Id.; tun          federal court."). If Congress can condition
 adequate redress of such grievance."
        -i                                                      its waiver of federal sovereign immunity in
 also   Craig ex rel. Craig v. New Hanover                      federal court by requiring plaintiffs to satisfy
 Cnty. Bd. of Educ.,363 N.C. 334,618 S.E.2d                     certain exhaustion requirements, it follows that
 351, 356-51 (2009) (reaffirming UMidgett                       States may condition their waiver of State


                                                                                                                   !li
Case 1:21-cv-00175-JAO-KJM Document 29-1 Filed 08/17/21 Page 12 of 12                                                     PageID #:
                                     828
 Zito v. North Carolina Coastal Resources Commission,   '-   F   4th   -*   (20211



                                                                  in state coutl; and ifNorth Carolina's statutes do
 sovereign immunity the same way in their
                                                                  not provide an adequate constitutional remedy,
 courts as well. See Feldet' v. Casey, 487                        the North Carolina Constitution guarantees the
 u.s. 131, 138, 108 S.Cr. 2302, 101 L.Ed.2d                       Zitos the ability to seek that remedy in                        state
 123 (198S) ("No one disputes the general and
                                                                  court.
 unassailable proposition ... that States may
 establish the rules of procedure governing
                                                                  Thus, North Carolina's courls remain open for
 litigation in their own courts.").
                                                                  takings claims.        Under
                                                                                      Hutto,this means that
                                                                  sovereign immunity bars the Zitos' claims
 Of course, there are limits on the procedural
 constraints that the States may impose.                          against the State in fedelal             court.       773 F.3d at
 The Supreme Court has warned that state                          552.
 procedures violate the Supremacy Clause if
 the procedures effectively deprive plaintiffs of
 their federal rights. See id ("twlhere state                                                      ry.
 courts entertain a federally created cause of
 action, the 'federal right cannot be defeated                    We recognize there must be sorrow inthe Zitos'
 by the forms of local practice."').For                           loss of their home, and even more so in light
 example, a State may not adopt procedures that                   of the steadily rising swells of our oceans'
 discriminate between state and federal claims.                   waters. But State sovereign immunity bars
 See', " Hawood v. Drown,556 U.S. 729,738,                        their takings claims against the Commission
 t29 S.Ct. 2108, 173 L.Ed.2d 920 (2009);                          in federal court when North Carolina's courts
                                                                  remain open to adjudicating those claims. For
 i   '
         Felder,487 U.S. at 141,108 S.Ct. 2302.But
                                                                  the foregoing reasons, we affirm the district
 the Zitos' arguments revolve around ' Knick,                     court's judgment.
 and they otherwise offer no argument for why
 Nor-th Carolina's procedures might impede their                  AFFIRMED
 federal rights in violation of the Supremacy
 Clause. As explained above, North Carolina's
 procedures are consistent with Knick;North                       AII Citations
 Carolina's procedures guarantee the ability to
                                                                  --- F.4rh ----,2021WL 3483291
 challenge the Commission's action as a taking

  End of Documetrt                                           6) 2021 Tlronrson Reulers. No clainr to orioitral U.S. Governnretrt Worl<s




                                                                                                                                     il
